 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoberts Oldsmobile, Inc. and Local 259, UnitedAutomobile Workers, affiliated with UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America. Case 2-CA-16435September 16, 1980DECISION AND ORDEROn April 15, 1980, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision and a brief in oppositionto the exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Producs, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.In adopting the Administrative Law Judge's finding that the strikingemployees' oral offer to return to work was conditioned on the dischargeof striker replacements and the reinstatement of employee Velez, we em-phasize that the Administrative Law Judge specifically credited testimo-ny that the offer was so conditioned and discredited testimony to thecontrary.a We agree with the Administrative Law Judge that Respondent's pro-posed strike settlement agreement, which included a provision for thewithdrawal of unfair labor practice charges, in the circumstances herecould not reasonably have been construed by employees as a restrictionon their right to avail themselves of the Board's processes, and thereforedid not violate Sec. 8(aXl) of the Act. However, Chairman Fanning andMember Jenkins disavow the Administrative Law Judge's alternativefinding that, even if that specific provision were violative of Sec. 8(aX1)of the Act, no remedial order would be warranted. Member Penello findsit unnecessary to pass on this alternative finding.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Thiscase was heard in New York, New York, on December5, 6, 7, and 19, 1979. Upon an unfair labor practicecharge filed by Local 259, United Automobile Workers,affiliated with United Automobile, Aerospace and Agri-cultural Implement Workers of America (herein calledthe Union), a complaint issued against Roberts Oldsmo-bile, Inc. (herein called the Respondent) alleging that itviolated 8(a)(l), (3), and (5) of the National Labor Rela-tions Act, as amended (herein called the Act), by havingrefused, from May 7, 1979, to about June 15, 1979, to re-instate 12 of its striking employees upon their uncondi-tional offer to return to work and by instead requiringthat the Union first agree to withdraw unfair labor prac-tice charges it had filed with the Board, and to agreealso to a maintenance-of-membership clause in the con-tract then being negotiated. Respondent asserts that nounconditional offer to return to work had been made. Itcontends that the Union's offer to return the 12 strikingemployees to work was expressly conditioned on Re-spondent's reinstating a discharged employee, PepeVelez (the alleged discriminatee in a then pending unfairlabor practice charge), and upon the termination of allstriker replacements. It further contends that its counter-offer to the Union that it would put the striking employ-ees to work upon withdrawal of that charge and uponacceptance by the Union of a maintenance-of-member-ship clause was, in context and albeit an awkward one,an effort on its part to induce the Union to remove theconditions the Union had placed on its offer. The com-plaint further alleges, and Respondent denies, that thestrike had been converted from an economic strike to anunfair labor practice strike by reason of Respondent's al-leged unlawful acts. It is unnecessary to decide thatmatter as it is uncontroverted that the striking employeeshad been offered reinstatement without qualification onJune 15, 1979.I have considered the entire record in the case, theoral arguments made at the hearing, the briefs filed bythe General Counsel and by the Respondent, and the de-meanor of the witnesses at the hearing. Based on theseconsiderations, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct and the Union is a labor organization as defined inSection 2(5) of the Act. 'II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged in the retail sale and servicingof automobiles and related products in Stamford, Con-necticut. On October 18, 1978, the Union was certifiedby the Board as the exclusive collective-bargaining rep-resentative of its approximately 15 service departmentemployees. There were about nine negotiating sessionsbetween then and the start of a strike on April 5, 1979,by most of Respondent's service department employees.The first session was devoted to the presentation of theUnion's contract demands. The second and third sessionsThese findings are based upon allegations in the complaint whichhave been admitted by Respondent in its answer.252 NLRB No. 35192 ROBERTS OLDSMOBILE INC.were concerned solely with the Union's efforts to havethe Respondent reinstate Pepe Velez, a service depart-ment employee who had been discharged. The remainingsessions involved discussions of contract terms, includingthe Union's insistence on a union-security clause and Re-spondent's rejection of that proposal. By April 5, 1979(all dates hereinafter are for 1979) impasse was reachedand the strike began. From then and until April 25, therewere no discussions between Respondent and the Union,other than brief conversations between Respondent's of-ficials and the picketing employees on the picket line asdiscussed below.On April 25, Respondent's attorney, William Fitzger-ald, took the initiative towards breaking the impasse.From then and until June 15, the parties talked to eachother by telephone, sent letters, exchanged telegrams andmailgrams, and engaged in direct talks-all of whichproduced offers, rejections of offers, alleged unlawfuloffers, modifications of offers, and purported acceptancesof offers apparernly revoked prior to acceptance. Bothsides contend that each reneged on agreements previous-ly reached.Three basic issues are posed. The first is whether theUnion made unconditional offers by telegrams to Re-spondent on May 4 and on May 16 on behalf of the strik-ers to return to work. The second is whether the strikersmade an oral unconditional offer to return on May 7.The third is whether Respondent insisted on the with-drawal by the Union of unfair labor practice charges as acondition precedent to reinstating the strikers and wheth-er such alleged insistence was tantamount to a dischargeof the strikers or was otherwise violative of the Act.B. The Events Between April 25 to May 7i. Respondent's efforts to end the strikeRespondent's attorney, William Fitzgerald, testified atthe hearing that on April 25 he telephoned the Union'soffice and left a message with its president, SamuelMeyers, to call him. This was the first step taken byeither side to break the impasse which began with theadvent of the strike on April 5. Meyers returned that callthat same day and told Fitzgerald that the strikers wouldreturn to work as soon as a contract was negotiated. Onthe following day, Fitzgerald spoke with Meyers againby telephone and advised him that Respondent wouldtake the strikers back immediately and urged him toreturn to the bargaining table. (Fitzgerald termed this asan "offer" by Respondent, apparently as replacementshad been hired and apparently as an assurance to theUnion that Respondent would actually employ the strik-ers if they returned and not simply put them on a prefer-ential hiring list.) Meyers did not testify at the hearing torebut the foregoing testimony by Fitzgerald. The Union'sbusiness agent, Joseph Lewis, who was responsible to theUnion for representing the service department employeesof Respondent, testified that he had no knowledge untilthe hearing of any such conversations between Fitzger-ald and Meyers.Fitzgerald signed a letter dated May I and which hetestified was probably mailed on the morning of May 2to the attention of Lewis at the Union's office in NewYork City. That letter recited that the Union had reject-ed Fitzgerald's offer in the preceding week "to take themen back to work ...and resume negotiations wherewe left off." The letter further stated that Respondentmakes a new offer to take the men back on May 7, toresume negotiations where they were left off, and, mean-while, pay the men a "200 floating guarantee." Therecord does not disclose what their previous guaranteehad been but it is fair to assume either that the earlierguarantee was lesser in amount or that there was none.Fitzgerald testified further that on May 2 Respondent'spresident, Robert Marandino, instructed him to revokethe proposals contained in the May I letter because oneof the picketing employees had told Marandino on May2 that they would not work alongside the replacementsand would not return until Pepe Velez was reinstated.2Thereupon, Fitzgerald sent a telegram on May 2 to theoffice of the Union's attorneys (and not to the Union'soffice where the May I letter had been sent) stating thatthe offer made in his "May 2" letter was revoked. Fitz-gerald in fact had never sent a letter of May 2 but hetestified that his reference to a May 2 letter was a mis-take and that he intended to revoke the terms of theletter dated May 1 which had been mailed on May 2.2. The alleged unconditional offer to return of May 4On May 3, according to the Union's business agent,Joseph Lewis, he called Fitzgerald. Fitzgerald testifiedthat the first call he received that week from Lewis wason May 4. Lewis testified that, as of May 3, he had notreceived either the May I letter or the May 2 telegramrevoking it, that he had no knowledge of either commu-nication then and that no reference to them was made inthe course of any of his telephone discussions with Fitz-gerald. He testified that he told Fitzgerald on May 3 thathe was calling because Respondent's president had talkedto him and the pickets on the previous day and urgedthem to call Fitzgerald to arrange to have the strikingemployees return to work and to set up a negotiatingmeeting. Lewis further testified that Fitzgerald told himthat he, Fitzgerald, had no authority to set up a meetingbut that he would check with Marandino and send Lewisa night letter or a telegram. Lewis testified that he heardnothing further from Fitzgerald that day, May 3, andthat when he came to his office on the morning of May4, there was no night letter or telegram from Fitzgeraldthere.Lewis and Fitzgerald both testified that they had twodiscussions by telephone on May 4. Lewis stated hecalled Fitzgerald on May 4 and told him that he had notreceived any night letter or telegram. He quoted Fitzger-ald as saying that Marandino had instructed him not tosend anything in writing. According to Lewis, FitzgeraldI Marandino testified that one of the pickets, Daniel Krzyminski, hadtold him that he and the other striking employees would come back towork only if the striker replacements were discharged and only if Re-spondent reinstated Pepe Velez. Krzyminski testified that, as of lateApril, he had told Mrrandino more than once that it would be difficultfor the striking employees to return to work alongside their replacementsHe also testified that Velez participated in the picketing and that thestriking employees were insisting then on Velez being reinstated.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him that he was willing to set up a negotiating meet-ing and would check with Marandino and call him,Lewis, back. Fitzgerald gave an entirely different ac-count of their first telephone conversation. He testifiedthat he could not recall the exact words but that the gistof it was as follows. Lewis called him on Friday, May 4,and stated that there had been an agreement and asked ifRespondent was prepared to take Velez back and askedwhat Respondent's position was "about the employeespresently working." Fitzgerald, apparently having under-stood Lewis' remarks as a reference to his letter of May1, specifically told him about the revocation by telegramof the May I letter. Lewis "purported ...to have noknowledge of it" then. At that point, Lewis asked "whatterms could we settle the agreement under" if Respond-ent would not take Velez back or "release the men" (i.e.,discharge the striker replacements). Fitzgerald toldLewis that he would talk to Marandino and call Lewisback.Both Lewis and Fitzgerald agree that Fitzgerald didcall Lewis back later on May 4. Again, however, theiraccounts as to the substance of their discussion are atvariance. Lewis testified that the discussion was a briefone and that Fitzgerald told him that Marandino waswilling "to take the men back if the Union would acceptthe open-shop clause in the contract." Lewis said thatthe conversation ended when he interrupted Fitzgeraldto tell him that the Union was willing to discuss anysuch issue over the bargaining table.Fitzgerald's account respecting that discussion is asfollows. After his first conversation with Lewis, hewrote out in longhand on yellow sheets of paper a pro-posal to be made to Lewis. (That document was receivedin evidence as one of Respondent's exhibits.) It has theappearance of an initial draft as it had many wordscrossed out, a number of inserts and a few grammaticalconstructions which are awkward in style but clear as tointent, e.g., "Whereas (the parties) have arrived at a pro-posal to settlement of said strike and therefor exchangemutual promises to wit." Fitzgerald cleared this draftwith Marandino and then called Lewis and spoke to himat length. (Respondent placed in evidence Fitzgerald'stelephone bills which show that the call to Lewis lasted13 minutes, to rebut Lewis' testimony that the seconddiscussion was a brief one.) Fitzgerald read the draft pro-posal to Lewis. Lewis said that he would take it up withthe striking employees. The conversation ended and Fitz-gerald then noted on the second page of the longhanddraft, "This read to Lewis 5-4-79."The proposals set out by Fitzgerald included agree-ment by the Union to cease its efforts to obtain the rein-statement of Velez and to "withdraw all unfair laborpractices on his behalf," acceptance by the Union of an"open-shop" clause in the contract to be negotiated, as-surances by the Union that none of the strikers will as-sault or harm any other service employees, agreement toend the strike on May 9 under the same terms as whenthe strike ended and resumption of bargaining on May11.The Union's business agent, Lewis, had testified as setforth above that Fitzgerald had told him on May 4 thathe had not sent a night letter to Lewis on May 3, as hehad earlier promised, because Marandino did not wantFitzgerald to put anything in writing. Lewis also saidthat Fitzgerald told him in the second conversation onMay 4 that Marandino would take the men back if theUnion would accept an open-shop clause in the contract.Lewis testified that after that second conversation, hissecretary brought to his attention the letter dated May Ifrom Fitzgerald. This is the letter discussed above inwhich Respondent proposed to take the striking employ-ees back to work on May 7 and to resume negotiationswhere they left off with a $200 weekly guarantee pend-ing final agreement. Lewis stated that he then sent a tele-gram to Fitzgerald reading, "Relet 5/1, we accept youroffer." His telegram makes no mention of either of hisconversations on May 4 with Fitzgerald.The General Counsel contends that Lewis' telegram ofMay 4 accepting the terms of Fitzgerald's May I "offer"constituted an unconditional offer on behalf of the strik-ing employees to return to work. The General Counselasserts further that Respondent's response on that dateunlawfully rejected that offer and instead insisted on anunlawful bargaining condition; i.e., that the Union with-draw its unfair labor practice charge as to Velez. Themerits of those contentions are now considered.It is axiomatic that economic strikers are entitled to re-instatement upon the making of an unconditional offertherefor unless they have been permanently replaced.There is no contention by Respondent that the strikers inthe instant case had been permanently replaced. Theissue considered in this section is whether Lewis didmake an unconditional offer on May 4 and, if so, wheth-er Respondent unlawfully rejected it. The evidencerelied on by the General Counsel is that Lewis receivedthe May I letter on May 4 after he stated he was told byFitzgerald that Respondent would not put anything inwriting and that Respondent would take the strikers backif the Union would first agree to an open-shop clause inthe contract. Let us assume, for our immediate purposes,that his account is credited.The difficulty I have with the General Counsel's con-tention is that Lewis' own testimony discloses that theMay 1 proposals by Respondent had been modified bythe alleged statement by Fitzgerald on May 4 that thestriking employees could come back to work if theUnion accepted the open-shop clause. The Union neveragreed to accept such a clause. Its telegram of May 4purports to accept an offer (i.e., May I proposal) whichaccording to Lewis' own testimony had been orallychanged on May 4 prior to acceptance. In essence, froma labor-law standpoint, the Union's telegram on May 4must then be construed as a statement to Respondentthat the striking employees offered to return to work onMay 7, provided that the Respondent would pay the em-ployees upon their return a $200 floating guarantee eachweek. That provision was expressly included in the May1 letter, upon which the Union's offer was predicated. Inthat context, the Union's May 4 telegram by its termswas not an unconditional offer but was premised on Re-spondent's agreeing to a $200 weekly guarantee.I recognize that Respondent did not expressly assertthat the language of the Union's May 4 telegram thus194 ROBERTS OLDSMOBILE INC.constituted a conditional offer to return but Respondentdid deny the allegation in the complaint that the Unionmade an unconditional offer on May 4. Even assumingthat the conclusion above, that the May 4 telegram wasnot an unconditional offer, is based on a technical, legal-istic application of contract-law principles of whichLewis was unaware, that conclusion should still stand asthere are no legal or equitable bases to justify its beingset aside. From a legal standpoint, as noted above, thelaw clearly requires that an offer to return made by strik-ing employees must be unconditional. The offer in anyevent should be made in an intelligible manner. Lewis'May 4 telegram purporting to accept an earlier proposalby Respondent which had, by Lewis' own testimony,been modified in the interim, is hardly a clear communi-cation to Respondent tat the strikers desired uncondi-tionally to return to work. There is a further legal basisto support my conclusion that the May 4 telegram wasnot an unconditional offer to return. If it were, Respond-ent may be liable for backpay from May 7 until the strikeended. Based on the terms of the May I letter andLewis' May 4 acceptance of its terms, the backpaywould have to be calculated on a formula which musttake into account the $200 weekly floating guarantee, awage rate factor that Lewis' own testimony shows wasnot agreed upon by Fitzgerald in the telephone conversa-tion on May 4. In other words, if the gross backpay for-mula would include the $200 guarantee, that would per-force demonstrate that the guarantee was a condition tothe offer to return to work. If it were not to be includedin the backpay formula, that would demonstrate that theUnion's May 4 telegram purporting to accept the termsof the May I letter did not in fact do so. In that event,we would have to speculate as to the purpose of theMay 4 letter.This brings us to a consideration of the equities.Lewis' own testimony shows that the last item he dis-cussed with Fitzgerald before sending the May 4 tele-gram was Respondent's request that the contract containan open-shop clause and its view that agreement thereonshould be reached before Respondent would considerany offer the Union might make to end the strike. Lewistestified that he did not reject that proposal but said itwas a bargainable matter. His May 4 telegram sent rightafter his conversation with Fitzgerald recites that theUnion accepts the May I "offer." Nevertheless, Lewiswas sent on May 4 a telegram by Fitzgerald which un-equivocally indicated that the terms of the May I letterwere no longer operative as that May 4 telegram ex-pressly referred to the discussions Lewis and Fitzgeraldhad earlier that day. For that matter, that May I letterhad earlier been revoked expressly. In these circum-stances, it seems inequitable to me to construe Lewis'telegram as an acceptance of the May 1 letter and to, atthe same time, disregard its contents. The overall cir-cumstances suggest instead that, when Lewis was told byFitzgerald that Respondent insisted on an open-shopclause and where the Union's position throughout bar-gaining has been that it would accept only a union-shopclause, Lewis' May 4 telegram was not a clear, intelligi-ble unconditional offer to return but rather was a requestthat Respondent retract from its position on May 4 andreturn to its position on May 1. In essence then theUnion by its May 4 telegram offered to return the strik-ers to work and to resume bargaining on condition thatthe $200 floating guarantee be put into effect. I read thatas a conditional offer as the General Counsel adduced noevidence that, prior to the strike, the $200 guarantee wasin effect.In any event, I do not credit Lewis. He said he calledFitzgerald on May 3 but no phone bills or other docu-mentation were offered to corroborate such a long-dis-tance call. In that regard, I note that Lewis' office is inNew York City, the picket line was in Stamford andFitzgerald's office is in Hartford. Further, Lewis said hissecond conversation on May 4 was very brief but Fitz-gerald's phone bills show that it lasted 13 minutes. Thatinterval supports Fitzgerald's account that he read anddiscussed with Lewis the longhand draft he preparedearlier. The draft itself appears authentic. Also, it is un-likely that Fitzgerald would not have mentioned in theMay 4 conversations the May I letter or his telegram ofMay 2 revoking it. It is even more unlikely that, afterhaving sent those communications, he would have toldLewis, as Lewis asserts, that he was instructed to putnothing in writing. If Lewis were told that and washanded the May I letter immediately afterwards, hewould be expected to call Fitzgerald back and to con-front him with the letter but he did not do so. Finally,Fitzgerald did in fact send a telegram on May 4 after thesecond conversation and this belies Lewis' assertion thatFitzgerald was under instructions not to put anything inwriting. In fact, Fitzgerald sent telegrams and mailgramsto all the strikers then.I credit Fitzgerald's account. Thus, Lewis was awarewhen he sent his May 4 telegram reading "Re-let 5/1.We accept your offer" that that "offer" had been re-voked. He was obviously not making an unconditionaloffer to return the strikers to work. He could have madesuch an offer simply and directly if that was his intent. Ican only conclude that Lewis was engaging in someform of gamesmanship. I find that his telegram was notan unconditional offer.In a separate section below, the alleged violation byRespondent of insisting upon the withdrawal by theUnion of the unfair labor practice charge it filed as toVelez is considered.3. The alleged oral unconditional offer on May 7 toreturn to workWe now come to the General Counsel's second con-tention that the striking employees orally made an un-conditional offer on May 7 to return to work and thattheir offer was rejected then. Respondent asserts that, onMay 7, the striking employees insisted on the dischargeof their replacements and the reinstatement of PepeVelez as a condition for their coming back to work. Theresolution of that credibility issue requires an examina-tion of the events from the start of the negotiations tothe events of May 7.Lewis testified that, after having sent the May 4 tele-gram accepting Respondent's proposal that the strikingemployees return to work on May 7, he went to the195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicket line and that the striking employees, and alsoVelez who was there, agreed then to go along with theproposal set out in Respondent's letter of May 1. Lewis,and several of the strikers who were present then andwho testified at the hearing, said that all agreed to goback to work except Velez whose reinstatement wouldbe sought via the unfair labor practice charge the Unionhad filed on his behalf with the Board. Velez had beenpresent on the picket line all that week but did not tes-tify at the hearing.On that afternoon of Friday, May 4, Fitzgerald re-ceived Lewis' telegram sent earlier that day, reading:"Relet May 1, we accept your offer." He testified that,because of the hectic pace of the developments, he mis-read it as an acceptance of the proposals he had read infull to Lewis a short while before on May 4 from thelonghand draft he prepared. He thereupon sent telegramsto Lewis and to one of the strikers and mailgrams toeach of the other striking employees. The message ac-knowledged receipt of Lewis' telegram of May 4, ex-pressed pleasure that the "offer of May 4 by phone ac-cepted" and stated that upon the Union's signing anagreement containing the terms of the May 4 proposal ofRespondent, the striking employees could report forwork on May 9. The May 9 return date, instead of theMay 7 date as set out in the May 1 letter, was selected,according to Respondent's witnesses, because its servicemanager had collapsed from a heart condition while atwork on May 2 and was not able to return to work untilMay 9 at the earliest. Respondent's president testifiedthat he wanted his service manager on duty when thestrikers returned because he, the service manager, wasthe best one to maintain control in the shop should anyproblems develop between the returned strikers and theirreplacements.One of the striking employees, Daniel Krzyminski,called Fitzgerald on Saturday, May 5, when he receivedthe telegram sent him by Fitzgerald. He told Fitzgeraldthat he had a letter from Lewis dated May 4 telling himto report for work on May 73 and said he was confusedby the May 9 date in Fitzgerald's telegram. Fitzgeraldtold him not to come in on May 7, that the date hadbeen changed to May 9 and that the men could comeback to work as soon as the Union signed an agreement.Krzyminski said that he would follow Lewis' instructionsand would report for work on May 7. Fitzgerald testifiedessentially along the same lines except that he said hetold Krzyminski that the May 7 date was changed toMay 9 because the service manager would be absent be-cause of illness until May 9.Over the remainder of the weekend, Fitzgerald andMarandino discussed the language to be incorporated inthe agreement they would present to Lewis to sign onMay 7 and decided to use verbatim the draft Fitzgeraldhad prepared on May 4. The agreement was typed. Fitz-gerald and Marandino waited in Marandino's office atRespondent's facility in Stamford on the morning of May7 for the striking employees to present themselves. Whenthey were told that the strikers were coming, Fitzgerald3 There is no other reference to such a letter from Lewis in the tran-script. In context, Krzymski was referring to Fitzgerald's letter of May Iwhich Lewis said he showed the striking employees on May 4.testified that he left the office and found an isolated hall-way where he remained in order to avoid being a partici-pant in or witness to the confrontation.The General Counsel presented the testimony of fivewitnesses to establish that the striking employees offeredin the discussion, then to come back to work uncondi-tionally. Respondent proffered seven witnesses to estab-lish that they made at best conditional offers.One of the striking employees, Daniel Krzyminski, tes-tified that he and 11 other employees assembled thatmorning in a parking lot next to Respondent's premisesand walked as a group to the service door. He statedthat all were wearing their work uniforms, that somecarried their mechanics tools and that all the other strik-ers were right next to him when they were met by Mar-andino. According to Krzyminslti, Parts Manager RobertSchrecke was standing immediately alongside Marandinoand Service Manager Donald Lofink was standing onMarandino's other side, also right next to him. Maran-dino signaled them to stop. According to Krzyminski,Marandino asked him if he had received a telegram onSaturday (which changed the reporting date on May 9).Krzyminski stated that he showed Marandino a copy ofthe May I letter given him by Lewis which set forthMarch 7 as the reporting date. Krzyminski said that Mar-andino told him that the matter would be settled whenLewis arrived as he had an agreement for Lewis to sign.Krzyminski stated that he and the other strikers thenwithdrew to an adjacent parking lot and waited there forLewis.According to Krzyminski, Lewis arrived a short whilelater and discussed what had just transpired. Lewis pro-fessed no knowledge of any agreement he was supposedto sign. Thereupon, Lewis, Krzyminski, and anotherstriker, Albelt (Taxi) Escoffrey went to Marandino'soffice and had the following discussion with Marandino,Schrecke, and Respondent's attorney, Fitzgerald. Maran-dino presented the written agreement, referred to above,for Lewis to sign. Krzyminski said that there was somediscussion about the strikers fighting with the replace-ments, and that Respondent wanted an open shop. Healso testified that Lewis looked at the proposed agree-ment, did not like it, and said that he would show it tothe group of strikers outside. Lewis, Krzyminski, and Es-coffrey then left to discuss the proposed agreement withthe group outside. The strikers rejected the proposal.Lewis, Krzyminski, and Escoffrey returned to Maran-dino's office to inform him of the rejection. They re-turned to the group outside and resumed picketing, car-rying the same placards as before, which bore either thecaption, "Strike" or "Unfair." About a week later, ac-cording to Krzyminski, the pickets began carrying newsigns, reading "Lockout."Lewis' testimony as to the events on the morning ofMay 7 is as follows: He first learned that morning thatRespondent had an agreement for him to sign before themen could return to work. He had not previously re-ceived Fitzgerald's telegram of May 4, referred to aboveand which stated that they could return on May 9 afterLewis signed the agreement reached by phone on May 4.When Fitzgerald handed him the proposed agreement in196 ROBERTS OLDSMOBILE INC.Marandino's office on May 7, he told Fitzgerald that thatwas not the agreement he accepted but that he was refer-ring to Fitzgerald's letter of May 1. Fitzgerald told himthen that the May I offer had been rescinded by a tele-gram. Lewis told him he had never received such a tele-gram. Lewis told Fitzgerald that he could not agree tothe proposal given him on May 7 and would discuss itwith the men. Lewis, Escoffrey and Krzyminski left, dis-cussed it with the strikers as a group who rejected it andthen Lewis informed Respondent that the men wouldnot agree to the proposal. The strikers resumed picketingon May 7 with signs bearing the legend "Strike" in blacklettering. About a week later, the signs were changed.New ones, in blue and bearing the legend "Lockout"were carried from then and until the strike ended a littleover a month later.Albert (Taxi) Escoffrey testified for the General Coun-sel as follows respecting the discussions on May 7. As heand the other strikers approached the service door, apolice officer, George Hoegemann who was doing spe-cial guard duty for Respondent, told them to stop. ThenMarandino, in the presence of Parts Manager Schreckeand Service Manager Lofink and in response to Krzy-minski's asking why his group cannot come in to work,asked Krzyminski if he did not receive a letter "rejectingthe previous letter." Krzyminski said that he did. In thecourse of that discussion, Marandino stated that Lewishas to sign a letter before the strikers can return to work.The rest of Escoffrey's testimony parallels the testimonyof Lewis and Krzyminski as to the subsequent events ofthat morning.The General Counsel's fourth witness, Robert Law-rence, testified as follows. He drove onto Respondent'slot to bring in his tools. Marandino told him he had nowork scheduled for him that day but to come back onMay 9. He joined the group of strikers at the servicedoor shortly afterwards and stood with most of themabout 5 feet behind Krzyminski. Marandino came tothem. Krzyminski and Vernon Ampson acted as spokes-man for the strikers. Krzyminski pulled out a letter andtold Marandino that it says that the strikers can comeback to work. Marandino asked if they received hisother telegram and was told that they were coming back-based on the letter Lewis had shown them the precedingFriday. Marandino asked to see Lewis. The strikers laterresumed picketing with signs reading, "Unfair." Previ-ously, the signs had read "Strike."Vernon Ampson was the last witness for the GeneralCounsel as to the events of May 7. He testified as fol-lows. He, Krzyminski, and Escoffrey walked up to theservice door. A police officer stopped them. The onlyothers nearby then were Marandino and Schrecke. Serv-ice Manager Lofink was at his desk inside the building.Marandino asked if they saw Lewis. Krzyminski, saidthey had not. Marandino said he had a letter for Lewisto sign. At that point Ampson realized that he was notgoing to go to work that day and walked back to wherethe other strikers were standing. From that distance heand the other strikers could not hear what was saidclearly and he did not hear what else was said betweenMarandino and Krzyminski. Later Lewis arrived andwent to Marandino's office with Krzyminski and Escof-frey. They returned and told the strikers to resume pick-eting because there was something Respondent wantedhim to sign. They resumed picketing and several dayslater the placards were changed to read "Lockout."As noted above, Respondent presented seven witnessesas to the events on May 7. Its first was its parts manager,Robert Schrecke, who testified as follows. The strikerswalked onto Respondent's premises as a group and thatall but Krzyminski and another striker, Vernon Ampson,stopped and waited at a line of service cars. Krzyminskiand Ampson continued to walk toward the service doorwhere Marandino told them to stop. In Schrecke's opin-ion, the strikers in the background were too far away tohear the conversation that ensued. Marandino askedwhere Lewis was and wanted to know if the agreementwas to be signed. Krzyminski asked whether the non-strikers were still in the shop and whether Pepe Velezcould come back to work. Marandino answered yes tothe first question and no to the second. Krzyminski andAmpson turned around and walked back to the waitinggroup of strikers who then went to an adjacent parkinglot to wait for Lewis. Velez was with the waiting groupat that time. Schrecke was not present later at Maran-dino's office when Lewis discussed the proposed agree-ment with Marandino and Fitzgerald.Marandino testified as follows. On the morning ofMay 7, Marandino and Schrecke talked to Krzyminskiand Vernon Ampson at the doorway to the service de-partment. The remainder of the striking employees werestanding about 50 feet away alongside the cars parked inthe lot. Krzyminski said that the men would like to comeback to work but that the "scabs in the shop" wouldhave to go and he also asked about Velez. Marandinotold him that that cannot be and asked for Lewis. Krzy-minski said he was supposed to be there. Marandino sug-gested they wait for Lewis. Krzyminski and Ampsonturned and walked back to the other striking employeeswho then left the premises to wait for Lewis in an adja-cent parking lot. Marandino said that Velez was one ofthe men present in that group on May 7.Later that morning, according to Marandino, Lewis,Krzyminski, and Taxi Escoffrey came to Marandino'soffice where they met with Marandino and Fitzgerald.Lewis refused Marandino's offer to sit down and askedwhy the men were not back to work. Marandino toldLewis what Krzyminski had said at the picket line earlythe preceding week; i.e., that there would be violence ifthe "scabs" were not let go and that the Union wantedVelez back to work. Lewis said that Krzyminski doesnot speak for the Union. Fitzgerald asked Lewis to sitdown so that they can talk but Lewis said that he heardenough and left with Krzyminski and Taxi. In the courseof their discussion, Marandino had handed Lewis anagreement for him to sign. Lewis told him that he wouldshow it to his attorney. Marandino testified further thatwhen Lewis and the striking employees reached theircars on the adjacent parking lot, Lewis opened the trunkof his cars and took out picket signs which the men puton. The placards read "Lockout."George Hoegemann was called by Respondent and hetestified as follows. He is an acting sergeant with the197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStamford police department and has also performed se-curity duty for Respondent since the spring of 1979. Onthe morning of May 7, he was on duty for Respondent atits premises when the strikers proceeded onto Respond-ent's lot. All but two, Krzyminski and Vernon Ampson,stopped about 60 feet from the service door. Velezamong the group. Krzyminski and Ampson continued towalk to the service door. From the position Hoegemanntook near a stairwell railing, he could see those two butnot Marandino. Nevertheless, he heard and recognizedMarandino's voice in the ensuing conversation. Maran-dino asked if they were there to come back to work.Krzyminski said they are ready to come back but hewanted to know "about the guys that are inside." Maran-dino said they would stay. Krzyminski also asked wheth-er Pepe Velez was coming back to work too. Marandinosaid that they could talk about this. Marandino thenasked where Lewis was and was told he was not thereyet. Krzyminski and Ampson left and joined the waitinggroup. Later that day, he observed the group picketingwith signs reading "Lockout." Prior to that day, theycarried signs which read "Strike."Service Manager Lofink's testimony was as follows:He came to Respondent's premises on Monday, May 7,despite his illness. He had collapsed at work on May 2and was out the remainder of the previous week. Fromhis position on May 7 at the service desk, he saw thestrikers walk onto Respondent's property and stop at thelocation where customers' cars are parked, about 30 to40 feet from the service door. Two of them, Krzyminskiand Ampson, then walked to the service door wherethey were met by Marandino and Schrecke. Lofinkcould not hear what was said as the service desk wasabout 20 feet from the door. He was able to observeKrzyminski and Ampson approach the door as there wasa window alongside his desk. Later on, he observedLewis, Krzyminski, and Escoffrey come into the show-room and leave it shortly afterwards. The strikers re-sumed picketing later that day with signs which read"Lockout."One of Respondent's salesmen, Jack Delehanty, testi-fied that as he unlocked the showroom door that morn-ing, he saw Krzyminski and Ampson approach the serv-ice door. He also observed the policeman, Hoegemann,leaning off the stairwell railing. He testified that a groupof the strikers, including Velez, stationed themselvesalongside the cars parked in the lot. From his position inthe showroom, Delehanty could not hear any of the con-versations. Later on, he observed the pickets carrying"Lockout" signs for the first time.Respondent's next witness, Kenneth Hildebrand, testi-fied that he is in business for himself and that he was inthe service shop on the morning of May 7 repairing tele-vision camera equipment. He identified Krzyminski andAmpson (who were in the hearing room) as the two menwho approached the service door as he was ready toleave. He observed them talking to Marandino andSchrecke there but paid no attention to the discussion.As noted above, Respondent's attorney Fitzgerald wasalso there but from his position in a secluded hallway, hesaw and heard nothing. He was present later in Maran-dino's office when Lewis, Krzyminski, and Escoffreycame there. His testimony of the discussion then cor-roborates Marandino's account.Respondent's last witness as to the events on May 7was its former attorney, Gerald Kolinsky, who is now aworkmen's compensation commissioner for the State ofConnecticut. He testified that he was returning by auto-mobile to his office from a conference he had that morn-ing with a client and observed the pickets bearing signswith the legend, "Lockout" in black print.In rebuttal, Krzyminski, Lewis, and Escoffrey deniedthat any strikers threatened to harm any of the replace-ments and denied that they admitted such threats.In resolving the credibility issues posed by the forego-ing accounts, I first take note of the background events.The Union had spent two bargaining sessions with Re-spondent unsuccessfully seeking Velez' reinstatement inlate 1978. It was unsuccessful in the subsequent six ses-sions in reaching agreement on the contract terms. Itstruck on April 5. Velez actively participated in the pick-eting and was admittedly on the picket line during theweek May 1-4. The strikers conceded that it would bedifficult for them to return to work alongside their re-placements. The General Counsel's witnesses testifiedthat they agreed among themselves on May 4 to seekVelez' reinstatement thereafter only by way of the unfairlabor practice charge it had earlier filed on his behalf.They do not contend that they ever expressly told Re-spondent that the object of their strike from the outset orat any time was solely to resolve the economic issues orthat they were offering to return without Velez being re-instated.I also note that, by their own testimony, the GeneralCounsel's witnesses indicated that their offer to return onMay 7 was based on the May 1 letter which I havefound to be itself a conditional offer. For the matter, therepeat of that offer by the Union's counsel on May 16was to the same effect.It seems unlikely to me that Velez and the striking em-ployees would so readily agree on May 4 that all wouldoffer to return on May 7 based on the May 1 letter andwithout Velez. I have already found that Lewis knewthen of Fitzgerald's detailed proposals on May 4. It isunlikely that those were not discussed with the employ-ees on strike. In any event, the General Counsel hasfailed to persuade me that the accounts of his witnessesare more credible than those of Respondent's. Ampsoncontradicted the accounts of Krzyminski and other strik-ers that the strikers appeared at the service door enmasse. He corroborates Respondent's witnesses thatalmost all of the strikers were located about 50-feet dis-tant and that Lofink was not at the service door. Krzy-minski asserted he was. Another of the General Coun-sel's witnesses, Robert Lawrence, corroborates Respond-ent's witnesses that Krzyminski and Ampson were theonly two to approach the door to act as spokesmen forthe group. The accounts of Respondent's witnesses weresubstanitally consistent on material details and weregiven from the respective positions at which they saidthey were located that morning. Four of them said thatVelez was there that morning. The General Counsel didnot call Velez as a witness or directly explain his absence198 ROBERTS OLDSMOBILE INC.although Respondent's cross-examination of Lewis indi-cated that with some effort the Union had been able tolocate Velez in June. I credit the accounts of Respond-ent's witnesses and thus find that the Union's offer onMay 7 was conditioned upon the reinstatement of Velezand the discharge of the strikers' replacements.C. The Alleged Unlawful Insistence by RespondentThat the Union Withdraw Unfair Labor PracticeCharges Before Any Offer To Return the Strikers ToWork Could Be ConsideredThe facts so far show that Fitzgerald took the initia-tive towards ending the strike by his call to the Union'spresident in late April, that he modified that offer onMay I and that he further modified it on May 4-7. OnMay 14, he sent Lewis another telegram which modifiedagain that proposal. Therein, he proposed to take thestrikers back on May 23, that the Union cease its effortto reinstate Velez and that it would withdraw its unfairlabor practice charge as to him. The proposal also in-cluded agreement on an open-shop, arbitration of anydischarge, the end of the strike, resumption of bargainingon May I and withdrawal of all lawsuits, including oneinstituted by Respondent in the state of Connecticut foran injunction against alleged violence by the Union.On May 16, the Union's attorney wrote Fitzgerald tonote that the Union had accepted his May I offer butthat the employees were not returned to work as prom-ised therein and that Fitzgerald's May 14 telegram is buta repeat of Respondent's alleged unlawful conduct. Theletter of May 16 states that the Union again uncondition-ally offers to return the strikers to work as offered onMay I by Respondent and to resume negotiations. It ap-pears that, at or about this same time, an agent of the Re-gional Office of the National Labor Relations Board un-dertook efforts to adjust the issues arising out of theUnion's unfair labor practice charge it filed in behalf ofPepe Velez and also the charge in the instant case. Re-spondent's counsel testified that he suggested to theBoard agent that the Velez matter be handled separatelyfrom the issues involved in the new charge. Respondent'scounsel wrote the Union on June 5 and enclosed a strikesettlement agreement for it to sign. His covering letterrecites that Respondent is willing to discuss any clausetherein at any time to end the strike as soon as possible.The proposed settlement offer by Respondent on June 5provided for arbitration of any discharge, a $180 to $210floating guarantee, resumption of bargaining, withdrawalof all lawsuits and "unfair labor practices pending as aresult of the strike" (by this time the charge giving riseto the complaint in the instant case had been filed). TheUnion did not respond to that letter in writing. In earlyJune, Respondent's attorney submitted a written proposalto the Union to settle the Velez matter. That proposalwas signed on June 14 and Respondent that same datenotified the Union by telegram that it would take backall striking employees on the following day and for areasonable time thereafter. The strikers returned a weeklater.The foregoing evidence does not demonstrate intransi-gence on Respondent's part. It does show that Respond-ent repeatedly made efforts to sway the Union from pur-suing its picketing to compel inter alia the reinstatementof Velez and the discharge of the striker replacements.Fitzgerald's uncontroverted testimony is that he was theone to propose to the Board agent, who was acting asintermediary, that the Velez unfair labor practice case beseparated from the strike situation to promote settlementprospects. He also had expressly advised the Union thathe was ready and willing to talk about any clause con-tained in his proposals. At no time did the Union offer todo so. It simply kept characterizing his proposals as perse violations. In oral argument at the hearing, Fitzgeraldas Respondent's co-counsel stated that the words he usedto induce the Union to withdraw its unfair labor practicecharges may have been legally improper on their surfacebut, in the context of the overall situation, they set outbona fide, lawful attempts on Respondent's part to breaka bargaining deadlock which involved the insistence bythe Union of Velez' reinstatement. There is no probativeevidence that Respondent established, as an unyieldingterm of reinstatement of the strikers,4that the unfairlabor practice charges be withdrawn by the Union orthat Respondent insisted upon such withdrawals as acondition precedent to the resumption of bargaining. Ac-cordingly, I find that Respondent did not, by use of suchlanguage, discourage membership in the Union in viola-tion of Section 8(a)(3) of the Act or refuse to bargaincollectively in violation of Section 8(a)(5) of the Act.The General Counsel urges that good-faith motive is nodefense. I now will consider whether the demands byRespondent as to the withdrawal of the unfair laborpractices interfered with the rights of employees to haveaccess to the Board processes in violation of Section8(a)(1). As noted above, the words above prima faciesupport such a finding but they must be evaluated in thecontext of the whole case. In that posture, I find that theevidence is insufficient to establish that the employeescould reasonably construe the position of Respondent asa restriction on their right to avail themselves of theBoard's processes. They knew, as did Respondent, thatthey were engaged in an economic tug of war. None ofthe employees could reasonably expect reprisals of anykind based on charges having been filed and not with-drawn. Even were the words used violative of Section8(a)(1), Respondent itself appears to have taken the ini-tiative in remedying any unlawful impact and there isnothing to suggest that their use will be repeated. On thecontrary, Respondent's counsel has expressed regret onthe record in this case for his choice of wording and nouseful purpose would be served by the issuance of a re-medial order thereon.CONCLUSIONS OF LAW1. The Union did not at any time make an uncondi-tional offer on behalf of the employees named in thecomplaint as amended to return to work from an eco-nomic strike and thus Respondent's not having reinstatedthem from May 4 to June 15, 1979, did not violate Sec-tion 8(a)(3) of the Act.' Had it done so, a violation of Sec. 8(a)X3) may have been made out.Cf. Abilities and Goodwill. Inc.. 241 NLRB 27 (1979).199 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Respondent did not insist as a condition precedentto the resumption of bargaining with the Union that itwithdraw unfair labor practice charges it filed and thusRespondent did not violate Section 8(a)(5) of the Act.3. Respondent did not interfere with the Section 7rights of its employees and did not violate Section 8(a)(l)of the Act.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following recommended:ORDER5The complaint, as amended, is dismissed in its entiretyings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purpose.200